78 F.3d 593
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Walter LEE, Plaintiff-Appellant,v.Samuel LEWIS;  Sally Berg;  Thomas T. House, Defendants-Appellees.
No. 95-16218.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 27, 1996.*Decided March 4, 1996.

Before:  PREGERSON, CANBY, and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
Walter Lee, an Arizona state prisoner, appeals pro se the dismissal of his 42 U.S.C. § 1983 action for failure to comply with an order to exhaust administrative remedies regarding his claim that the prison's Cimarron Unit staff had denied him his right of access to the courts.   Lee contends the dismissal was improper because in his response to the district court's order, he explained that he had attempted to follow the inmate grievance procedures by filing a grievance with staff at the Rincon Unit, where he had been transferred.   Lee complained that the Rincon Unit staff twice improperly rejected his grievance for failure to include an explanatory letter or "kite" because he previously had filed a kite at Cimarron Unit.   Lee did not, however, state that he had attempted to refile the grievance with a copy of the Cimarron Unit kite or a new kite, nor that he had exhausted the grievance appeal procedure.   Accordingly, we find no abuse of discretion.   See Fed.R.Civ.P. 41(b);  Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir.), cert. denied, 506 U.S. 915 (1992).


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3